 
EXHIBIT 10.55

PATENT PURCHASE AGREEMENT
 
This PATENT PURCHASE AGREEMENT (this “Agreement”) is entered into on October 31,
2013 (the “Effective Date”) by and between DELPHI TECHNOLOGIES, INC., a Delaware
corporation, of 5725 Delphi Drive, Troy, MI 48098-2815 USA (“Seller”) and
Loopback Technologies, Inc., a Delaware corporation of 2331 Mill Road Suite 100
Alexandria, VA 22314 (“Purchaser”). The parties hereby agree as follows:
 
1.  
Background

 
1.1  
Seller owns certain United States patents and patent applications and related
foreign patents and applications.

 
1.2  
Seller wishes to sell to Purchaser all of Seller’s right, title and interest in
the Acquisition Patents (as defined below) and any and all rights associated
therewith, including, without limitation, the rights to further develop the
technology, to commercialize and to enforce the constitutional right to exclude
others from practicing the technology.

 
1.3  
Purchaser wishes to purchase from Seller all right, title and interest in the
Assigned Patent Rights (as defined below).

 
2.  
Definitions

 
2.1  
“Acquisition Patents” means the Patent Families listed on Exhibit A-1 hereto, as
the same shall be finalized at Closing in accordance with Section 3.3 below.

 
2.2  
“Affiliate” means, with respect to any Person, any Entity in any country that
controls, is controlled by or is under common control with such Person. The term
“control” means possession directly or indirectly of the power to direct or
cause the direction of the management and policies of an Entity, whether through
the ownership of voting securities, by trust, management agreement, contract or
otherwise; provided, however, that beneficial ownership of at least fifty
percent (50%) of the voting equity interests of an entity shall be deemed to be
control

 
2.3  
“Assigned Patent Rights” means the Acquisition Patents and (a) all causes of
action (whether currently pending, filed, or otherwise) and other enforcement
rights under the Acquisition Patents including, without limitation, all rights
to sue, to countersue and to pursue damages, injunctive relief, and any other
remedies of any kind for past, current and future infringement; and (b) all
rights to recover and collect settlement arrangements, license payments
(including lump sum payments), royalties and other payments due now or hereafter
due or payable with respect thereto, under or on account of any of the
Acquisition Patents or any of the foregoing and (c) any and all privileges,
including the benefit of all attorney client privilege and attorney work product
privilege.

 
2.4  
“Entity” means any corporation, partnership, limited liability company,
association, joint stock company, trust, joint venture, unincorporated
organization, governmental entity (or any department, agency, or political
subdivision thereof) or any other legal entity.

 
2.5  
“Executed Assignment” means an executed original of the Patent Assignment
Agreement in Exhibit B.

 
2.6  
“Patents” means any patents and patent applications, including but not limited
to all reissues, reexaminations, extensions, continuations, continuations in
part, continuing prosecution applications, provisionals and divisions of such
patents, and any patents and patent applications which claim priority to any of
the foregoing, and all foreign counterparts of the foregoing.

 
2.7  
 "Patent Families" means a group of one or more Patents which are all related to
each other by way of claiming a common priority date from one of the Patents in
that group, including, for the avoidance of doubt, any Additional Inventions and
Patents (as defined below) of such Patents.

 
* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-1-

--------------------------------------------------------------------------------

 

2.8  
“Person” means any individual or Entity.

 
3.  
Selection of Patents; Document Delivery; Broker

 
3.1  
As of the Effective Date, Exhibit A-1 identifies the fifteen (15) Patent
Families that Purchaser is contemplating acquiring at Closing (as defined
below).  At any point prior to the Closing, Purchaser shall be permitted to
amend Exhibit A-1 in accordance with the provisions set forth in Section 3.3
below.

 
3.2  
Document Delivery.  As soon as reasonably practicable after the Effective Date,
Seller shall send to Purchaser, via Federal Express or other reliable overnight
delivery service or by hand delivery, all prosecution files and all other
documents, communications and files (electronic or otherwise) regarding the
ownership, prosecution, maintenance and enforcement of the fifteen (15) Patent
Families identified in Exhibit A-1 on the Effective Date to the extent the same
are in the possession or control of the patent department of Seller, any
affiliate of Seller or their respective counsel, agents or related parties,
including, but not limited to those documents listed on the Document Request
Form attached hereto as Exhibit C (collectively, the “Documents”), and in
addition will sign the affidavit attached to the Document Request Form as
Attachment 1 or alternatively, the affidavit attached to the Document Request
Form as Attachment 2.

 
3.3  
Substitute Patent Families.  At any time between the Effective Date and the
Closing Date, Purchaser will have the right to inform the Seller of the
potential substitution of a different available Patent Family listed in Exhibit
A-2 in place of any of the Patent Families listed in Exhibit A-1 (each a
“Substitute Patent Family”) or the removal of a Patent Family listed on Exhibit
A-1.  After such substitution, Seller will provide Documents for such Substitute
Patent Family as forth in Section 3.2 and Purchaser will promptly review such
Documents after receipt thereof to accept or reject the Substitute Patent
Family, in its sole discretion and such process shall continue until
Closing.  Once a Patent Family has been accepted by Purchaser for purchase, it
shall remain on Exhibit A-1 and Exhibit A-1 shall be further updated by
Purchaser to reflect any substitutions and/or removals and shall become final at
Closing, unless certified as final by Purchaser on an earlier date if the
reviews of the Acquisition Patents and Substitute Patent Families have been
earlier concluded.  In the event that after Purchaser’s review of available
Substitute Patent Families, Purchaser has exhausted the list of available Patent
Families on Exhibit A-2 without confirming fifteen (15) Patent Families as
Acquisition Patents,  (i) Seller will update Exhibit A-2 to provide additional
Patent Families for Purchaser’s consideration until such time as Purchaser has
designated fifteen (15) Patent Families as Acquisition Patents or (ii) if Seller
if unable or otherwise fails to provide additional Patent Families acceptable to
Purchaser as set forth in Section 3.3(i) by the Closing Date, the Purchase Price
will be reduced by an amount equal to the product of * multiplied by a fraction
(a) the numerator of which shall be the number of Patent Families listed on the
final Exhibit A-1 constituting the Acquisition Patents and (b) the denominator
of which shall be fifteen (15).

 
3.4  
Notwithstanding Seller’s delivery obligations under Section 3.2 and Section 3.3
above, in the event that a Document related to ownership, prosecution,
maintenance, notice of claims of prior art, validity or Seller’s enforcement is
discovered at any time following the Closing that was not provided to Purchaser
in accordance with Section 3.2 or Section 3.3 above as well as other Documents
that are knowingly withheld (any such Document, an “Undisclosed Document”),
Seller will promptly provide to Purchaser the Undisclosed Document.     To the
extent that any Undisclosed Document is material to any of the Acquisition
Patents (including but not limited to, the validity or enforceability thereof or
chain of title thereto), in addition to of any other rights or remedies
Purchaser may have under law or this Agreement, Purchaser shall be entitled to
demand and Seller will promptly pay, a refund of a portion of the Purchase
Price, equal to the product of the Purchase Price multiplied by a fraction (a)
the numerator of which shall be the number of Patent Families constituting the
Acquisition Patents impacted by the Undisclosed Document and (b) the denominator
shall be the total number of Patent Families constituting the Acquisition
Patents.  In the event of any refund pursuant to this paragraph, Purchaser will
assign ownership to Seller of the Acquisition Patents within the pertinent
Patent Family.  In the event that Purchaser has received any revenues from third
parties attributable to such pertinent Patent Family, * of such revenues will be
netted out against that portion of the Purchase Price to be refunded.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-2-

--------------------------------------------------------------------------------

 

3.5  
Broker Activity.  Promptly after Closing, Purchaser shall engage a third party
patent broker (“Broker”) to make the Acquisition Patents available for purchase
by third parties for a minimum period of thirty (30) days on terms and
conditions acceptable to Purchaser.  Notwithstanding anything to the contrary
contained herein, Purchaser shall be permitted to provide to such interested
third parties, subject to obligations of confidentiality at least as stringent
as those contained herein, a copy of this Agreement and access to any Documents.

 
4.  
  Cash Consideration

 
4.1  
Subject to any adjustment under Section 3.3 above, in addition to all other
consideration to which Seller is entitled hereunder, Purchaser shall pay to
Seller * ($*) (the “Purchase Price”) as consideration for the sale, assignment,
transfer and conveyance of the Assigned Patent Rights to Purchaser under this
Agreement.  Subject to the Closing, the Purchase Price shall be paid on the
Closing Date (as defined below).

 
4.2  
All payments shall be made by wire transfer of funds to Seller:

 
*
 
5.  
License Back Under Patents.

 
5.1  
License Back.  As additional valuable consideration hereunder, subject to the
Closing, Purchaser grants to Seller and its Affiliates, under the Acquisition
Patents, a royalty-free, irrevocable, perpetual, non-exclusive, non-divisible,
nontransferable (except as provided in Section 10.4 below) worldwide right and
license, without the right to sublicense, to make, have made, use, sell, offer
for sale, import and otherwise distribute Licensed Products (as defined below)
(the “License”). Seller (and its Affiliates) will not act with intent to provide
any third party the benefits of this License, by entering into transactions
outside the ordinary course of Seller’s (and its Affiliates’) business.  Except
as set forth in Section 10.4, the License, as to any Affiliate of Seller, will
terminate as to such member if and when such member ceases to meet the
requirements of being an Affiliate of Seller.  Notwithstanding the foregoing,
with respect to Seller, the term “Affiliates” excludes any Person that is a
party to a pending patent infringement claim or lawsuit filed with respect to
the Acquisition Patents at such time, following the Effective Date, as the
Person becomes an Affiliate.

 
“Licensed Products” means any and all products and processes of Seller and its
Affiliates which incorporate subject matter claimed or protected by the
Acquisition Patents.
 
5.2  
Pass-Through Rights. For the avoidance of doubt and notwithstanding anything to
the contrary contained herein, the License may be passed through to Seller’s and
Seller’s Affiliates’ purchasers, sellers, importers, distributors or users of
the Licensed Products, as applicable,  and extends to  an integrated system  (a
“Combined Licensed Product”)  only as required to the extent that the
manufacture, sale, offering to sell, import, use or other disposal of the
Combined Licensed Product would not infringe (including without limitation any
forms of indirect infringement) one or more claims or any of the Acquisition
Patents but for the inclusion of a Licensed Product within the Combined Licensed
Product;

 
5.3  
 No Third Party Rights. Neither Seller nor any of Seller’s Affiliates will  act
with the primary intent to provide any third party the benefit of the rights
under the License.

 
5.4  
No License Transfer.  Except as explicitly permitted in Section 10.4 hereunder,
Seller shall not assign nor transfer this License or any right, benefit or
obligation hereunder, including by a change of control (which shall be deemed an
assignment and similarly limited), operation of law or otherwise without the
prior written consent of Licensor.

 
5.5  
Limited Release.  Upon the Closing, Purchaser hereby irrevocably releases Seller
and its Affiliates and their product and service distributors, resellers,
retailers, customers and other recipients duly in possession of Licensed
Products from any and all liability for any infringement of the Acquisition
Patents prior to the Closing solely with respect to such Licensed Products.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-3-

--------------------------------------------------------------------------------

 

6.  
Transfer of Patents and Additional Rights

 
6.1  
Assignment of Patents.  Seller hereby  sells, assigns, transfers and conveys to
Purchaser all right, title and interest in and to the Assigned Patent Rights and
will provide Purchaser with the Executed Assignment for the Assigned Patent
Rights upon receipt of the Purchase Price.  Purchaser shall be responsible for
recording the Executed Assignment with the United States Patent and Trademark
Office (or its foreign counterparts as applicable) and shall provide Seller with
written evidence thereof promptly after doing so.

 
6.2  
Additional Patents.  Seller hereby represents and warrants to Purchaser that all
patents, reissues, reexaminations, extensions, continuations, continuations in
part, continuing prosecution applications, provisionals and divisions of the
Acquisition Patents and patents and patent applications that claim priority to
any of the foregoing are (or will be at Closing) listed on Exhibit A-1. In the
event that Purchaser discovers, at any time any patents, reissues,
reexaminations, extensions, continuations, continuations in part, continuing
prosecution applications, provisionals and divisions of the Acquisition Patents
or patents or patent applications that claim priority to any of the foregoing
that are owned by Seller other than those listed in Exhibit A-1 (the “Additional
Inventions and Patents”), then the Additional Inventions and Patents shall be
sold, including by transferring, assigning and setting over, to Purchaser, all
right, title and interest thereto, for no additional consideration, and the
Additional Inventions and Patents shall be deemed “Acquisition Patents”, as
applicable, under this Agreement, for all intents and purposes. In such event,
the Parties shall sign an amended Exhibit A-1 to add the Additional Inventions
and Patents thereto and in the event that Purchaser’s notification to Seller is
subsequent to the Closing, then the Parties shall conduct a subsequent closing
and the provisions of Section 7.1 shall apply to the sale, assignment transfer
and setting over to Purchaser of the Additional Inventions and Patents, mutatis
mutandis.

 
6.3  
No Assumption of Liabilities.  It is expressly understood and agreed that
Purchaser shall not be liable for and hereby disclaims any assumption of any of
the obligations, claims or liabilities of Seller and/or its Affiliates and/or of
any third party of any kind or nature whatsoever arising from or in connection
with any circumstances, causes of action, breach, violation, default or failure
to perform with respect to the Assigned Patent Rights prior to the Closing
and/or for any liability in connection with the Preexisting Licenses (as defined
below).  To the extent that any of the Assigned Patent Rights relate to
inventions that by law or regulations governing employee inventions require
compensation to be paid to the employee inventors (“Employee Inventors”), the
Seller shall be responsible for paying each of the Employee Inventors named in
the Assigned Patent Rights their respective portion of any required inventor
compensation.

 
7.  
  Closing and Additional Obligations

 
7.1  
The closing of the purchase and sale of the Assigned Patent Rights (the
“Closing”) shall take place on or before  December 15, 2013,unless otherwise
agreed, above (the “Closing Date”).

 
(a)  
At the Closing, Seller shall execute and deliver to Purchaser (i) the Executed
Assignment, as well as (ii) a copy of all corporate approvals required by it in
order to executive, deliver and perform this Agreement and the transactions
contemplated hereunder.

 
(b)  
At the Closing, to the extent that there is (i) any amendment or material change
to the representations and/or warranties of Seller as provided herein (and any
related Exhibits), including but not limited to, as the result of the
designation of any Substitute Patent Families as Acquisition Patents pursuant to
Section 3.3 above, Seller shall bring down its representations and warranties as
of immediately prior to the Closing Date (the “Bring Down Schedule”) and deliver
such Bring Down Schedule to Purchaser or (ii) no such amendment or material
change to the representations and/or warranties of Seller as provided herein,
Seller shall provide written confirmation that no such amendments or materials
changes so exist (the “Bring Down Certification”) .

 
(c)  
The obligation of Purchaser to consummate the Closing (all of which shall be
deemed waived if the Closing occurs) is subject to the satisfaction or waiver by
Purchaser of the following conditions:

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-4-

--------------------------------------------------------------------------------

 

(i)  
Seller shall have performed all of its obligations hereunder required to be
performed by it at or prior to the Closing;

 
(ii)  
the representations and warranties of Seller contained in this Agreement shall
be true at and as of the Closing, as if the Closing was substituted for the date
in such representations and warranties; and no information contained in Seller’s
Bring Down Schedule shall reflect a material adverse change in the
representations and warranties of the Seller from the Effective Date until the
Closing Date (unless otherwise waived in writing by Purchaser, in its sole
discretion);

 
(iii)  
no court, arbitrator or governmental authority shall have issued any order, and
there shall not be any applicable law, restraining the effective operation or
use by Purchaser of any of the Assigned Patent Rights on or after the Closing;

 
(iv)  
all corporate and other proceedings in connection with the transactions
contemplated by this Agreement shall have been performed by Seller, all
documents and instruments incident to such transactions and reasonably requested
by Purchaser shall be reasonably satisfactory in substance and form to Purchaser
and its counsel, shall have been executed and Purchaser and its counsel shall
have received counterpart originals or certified or other copies of such
documents and instruments as Purchaser or its counsel may reasonably request;
and

 
(v)  
Purchaser being satisfied, in its sole discretion and in consultation with
counsel, that the Acquisition Patents are valid and enforceable, taking into
consideration any information contained in the Documents.

 
7.2  
Further Assurance.  At the reasonable request of Purchaser, Seller will execute
and deliver such other instruments and do and perform such other acts and things
as may be necessary or desirable for effecting completely the consummation of
the transactions contemplated hereby, including execution, acknowledgment and
recordation of other such papers for fully perfecting and conveying unto
Purchaser the benefit of the transactions contemplated hereby.  Without limiting
the foregoing, Seller will direct its counsel to work cooperatively with
Purchaser’s counsel, in a timely manner and, in any event, as soon as practical,
including but not limited to responding to any third-party requests for
information as authorized by Purchaser and by granting access to inventors
currently employed by Seller. To induce Seller to enter into this Agreement,
Purchaser will conduct its business in accordance with good business practices.

 
7.3  
Inventor Agreements.  Seller will make every reasonable effort to cooperate with
Purchaser and Purchaser's counsel, in obtaining and delivering to Purchaser
inventor agreements, in the form attached hereto as Exhibit E, signed by each of
the inventors under the Acquisition Patents, and if asked by such inventors will
encourage the inventors to so sign the inventor agreements.

 
7.4  
Inventor Oath and Declaration.  Seller shall obtain and deliver to Purchaser
fully executed declarations from each employee inventor under those of the
Acquisition Patents which are, as of the Effective Date, pending before the
United States Patent and Trademark Office (a “Pending Patent”), in the form
attached hereto as Exhibit F or in another form compliant with 37 CFR 1.63 as in
force on the filing date of the Pending Patent and on the Effective Date, in
connection with any Pending Patent.  The foregoing shall not apply to any
Pending Patent(s) which are reissue applications.  All Pending Patents that are
reissue applications will be particularly designated as such by the
Seller.  Upon request by Purchaser, Seller will permit Purchaser’s counsel to
conduct telephone interviews with each inventor currently employed by Seller at
a mutually convenient time for Purchaser’s counsel and such inventor.

 
7.5  
Payment of Fees.  Purchaser will be responsible for any maintenance fees,
annuities, and the like due or payable on the Acquisition Patents following the
Closing Date and will reimburse Seller for any such fees, annuities incurred
after the Closing Date and the like that are paid by Seller.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-5-

--------------------------------------------------------------------------------

 

8.  
Representations And Warranties Of Seller

 
Seller hereby represents and warrants to Purchaser as follows that, as of the
Effective Date:
 
8.1  
Authority.  Seller has the full power and authority, and has obtained all third
party consents, approvals or other authorizations required, to enter into this
Agreement and to carry out its obligations hereunder, including, without
limitation, the assignment of the Assigned Patent Rights to Purchaser. The
execution and delivery of this Agreement and the related transaction documents
and the consummation of the transactions contemplated hereby and thereby have
been duly authorized by all necessary corporate actions on the part of Seller.
This Agreement and the other transaction documents have been duly executed and
delivered by the Seller, and constitute legal, valid and binding obligations of
Seller, enforceable in accordance with their terms.

 
8.2  
Non-Contravention.  Seller’s execution, delivery, and performance of its
obligations under this Agreement will not conflict with or violate the corporate
documents of Seller or any laws to which Seller is subject, or any agreement or
other obligation of Seller or binding upon Seller’s assets or result in the
creation or imposition of any mortgage, lien, charge, pledge, security interest,
other encumbrance or third party right upon any of the Assigned Patent Rights.

 
8.3  
Title and Contest.  Seller owns all right, title, and interest to the Assigned
Patent Rights, including all right, title, and interest to sue for infringement
of the Acquisition Patents and all attorney-client privilege. The Assigned
Patent Rights are free and clear of all liens, claims, mortgages and security
interests. There are no actions, suits, investigations, claims or proceedings
threatened, pending or in progress relating in any way to the Assigned Patent
Rights. Seller is not obligated or under any liability whatsoever to make any
payments by way of royalties, fees or otherwise to any owner or licensee of, or
other claimant with respect to the use of any of the Assigned Patent Rights or
subject matter disclosed and claimed in the Acquisition Patents or in connection
with the licensing or sale of any of the Assigned Patent Rights to third
parties, in each case, other than under the Preexisting Licenses.

 
8.4  
Preexisting Licenses.  No licenses under the Acquisition Patents, or interest or
rights in any of the Assigned Patent Rights, have been granted or retained other
than as set forth on Exhibit G and those to be granted at Closing as set forth
in Article 5 (the “Preexisting Licenses”). To Seller’s best knowledge, the
Preexisting Licenses are non-sublicensable (except as to have-made or similar
rights and further, except as to affiliates and to suppliers of the licensees)
and non-transferable (except in connection with a merger, acquisition, or
similar transaction) and non-assignable. Seller represents and warrants that no
exclusive licenses under the Patents have been granted.  The Preexisting
Licenses are not being assigned hereunder and Seller shall continue to remain
liable as the “licensor” thereunder, however title is taken subject to
Preexisting Licenses.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-6-

--------------------------------------------------------------------------------

 

8.5  
Conduct.  Seller or its agents or representatives have not knowingly engaged in
any conduct, or omitted to perform any necessary act, the result of which would
invalidate any of the Acquisition Patents or hinder their enforcement,
including, without limitation, misrepresenting Seller’s patent rights to a
standard-setting organization.

 
8.6  
Enforcement.  Seller has not put a third party on notice of actual or potential
infringement of any of the Acquisition Patents. Seller has not invited any third
party to enter into a license under any of the Acquisition Patents. Seller has
not initiated any enforcement action with respect to any of the Acquisition
Patents.

 
8.7  
Patent Office Proceedings.  To Seller’s best knowledge, none of the Acquisition
Patents has been or is currently involved in any reexamination, reissue,
interference proceeding, or any similar proceeding, or that any such proceedings
are pending or threatened.

 
8.8  
Fees.  All maintenance fees, annuities, and the like due on the Acquisition
Patents until the lapse of ninety (90) days following the Closing Date have been
timely paid.

 
8.9  
Validity and Enforceability.  The Acquisition Patents have never been found
invalid or unenforceable for any reason in any administrative, arbitration,
judicial or other proceeding, and Seller does not know of and has not received
any notice or information of any kind from any source suggesting that the
Acquisition Patents may be invalid or unenforceable.

 
8.10  
No Joint Development Activity. To Seller’s best knowledge, no Acqusition Patent
(i) is the product or subject of any joint development activity or agreement
with any third party; (ii) is the subject of any consortia agreement; or (iii)
has been financed in whole or in part by any third party.

 
8.11  
Terminal Disclaimers.  There are no terminal disclaimers of any kind related to
or affecting any of the Assigned Patent Rights.

 
8.12  
Pending United States Applications.  There are no pending US patent applications
of any kind constituting an Assigned Patent Right. 

 
8.13  
Patent Marking.  Seller has addressed patent marking for its products and
services by maintaining a website
at www.delphi.com/pdf/dti/delphi-us-patents-august-2012.pdf.  To Seller’s best
knowledge, no licensee under the Assigned Patent Rights would be required to
mark any product or services under the Acquisition Patents and/or their
containers, labels, and/or other packaging with any applicable patent numbers.

 
9.  
Representations And Warranties Of Purchaser.

 
Purchaser hereby represents and warrants to Seller as follows that, as of the
Effective Date:
 
9.1  
Purchaser is a corporation organized under the laws of Delaware.

 
9.2  
Purchaser has the full power and authority, and has obtained all third party
consents, approvals or other authorizations required, to enter into this
Agreement and to carry out its obligations hereunder.

 
10.  
Miscellaneous

 
10.1  
Limitation of Liability.  SELLER’S TOTAL LIABILITY UNDER THIS AGREEMENT WILL NOT
EXCEED THE AGGREGATE OF THE AMOUNTS PAID TO SELLER.  PURCHASER ACKNOWLEDGES THAT
THIS LIMITATION ON SELLER’S POTENTIAL LIABILITY WAS AN ESSENTIAL ELEMENT IN
SETTING CONSIDERATION UNDER THIS AGREEMENT.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-7-

--------------------------------------------------------------------------------

 

10.2  
Limitation on Consequential Damages.  NEITHER PARTY WILL HAVE ANY OBLIGATION OR
LIABILITY (WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE) OR
OTHERWISE, AND NOTWITHSTANDING ANY FAULT, NEGLIGENCE (WHETHER ACTIVE, PASSIVE OR
IMPUTED), REPRESENTATION, STRICT LIABILITY OR PRODUCT LIABILITY), FOR ANY
INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES OR LOSS OF REVENUE, PROFIT,
SAVINGS OR BUSINESS ARISING FROM OR OTHERWISE RELATED TO THIS AGREEMENT, EVEN IF
A PARTY OR ITS EMPLOYEES HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 
10.3  
Compliance With Laws. Notwithstanding anything contained in this Agreement to
the contrary, the obligations of the parties will be subject to all laws,
present and future, of any government having jurisdiction over the parties and
this transaction, and to orders, regulations, directions or requests of any such
government.

 
10.4  
Assignment.  Except as permitted hereunder, Seller shall not assign nor transfer
this Agreement, or any right, benefit or obligation hereunder, including for the
avoidance of doubt, the License, including by a change of control (which shall
be deemed an assignment and similarly limited), operation of law or otherwise
other than as provided in Section 10.4(a) below.

 
(a)  
  Notwithstanding the foregoing limitations on assignment, Seller may assign all
or the pertinent part of its rights, benefits and obligations under this
Agreement to an Affiliate or to any Person that acquires, by purchase of stock,
purchase of assets, merger, or other form of transaction, all or substantially
all of Seller’s equity or assets or all or substantially all of a portion of
Seller’s business or assets primarily relating to any of the Acquisition Patents
(an “Acquirer” and a “Sale Transaction,”respectively); provided that (i) the
Acquirer is not a party to a patent assertion claim or infringement action or
suit involving one or more of the Acquisition Patents prior to the Sale
Transaction; (ii)  the Acquirer’s use of the License will be limited to the
terms thereof, shall apply strictly to the Licensed Products in existence as of
the date of such Sale Transaction (and updates and upgrades thereto and natural
evolutions thereof) and in no event will extend to any other products, processes
or services of the Acquirer or its Affiliates; and (iii) within thirty (30) days
after the transaction with the Acquirer, Seller provides Purchaser with written
notice of the transaction, which notice will contain: (x) the effective date of
the transaction, (y) a description of the transaction, and (z) a representation
and warranty that to Seller’s knowledge the condition set forth in (i) above is
met.

 
(b)  
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Any attempted assignment in
violation of Section 10.4(a) shall be void. For the avoidance of doubt,
Purchaser is permitted to sell, assign, or otherwise transfer any of the
Acquisition Patents (“Transferred Patents”) without Seller’s consent; provided
that the License and covenants of Purchaser contained herein with respect to the
License shall run with the rights being sold, assigned, or transferred and the
Transferred Patents and shall be binding on any successors-in-interest,
transferees, or assigns thereof.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-8-

--------------------------------------------------------------------------------

 

10.5  
Confidentiality of Terms.  The parties hereto will keep the terms and existence
of this Agreement and the identities of the parties and their Affiliates hereto
confidential and will not now or hereafter divulge any of this information to
any third party except (a) with the prior written consent of the other party;
(b) as otherwise may be required by law or legal process to any governmental
body having jurisdiction and specifically requiring such disclosure; (c) subject
to obligations of confidentiality and/or privilege at least as stringent as
those contained herein, to legal and financial advisors in their capacity of
advising a party in such matters; (d) during the course of litigation, so long
as the disclosure of such terms and conditions is restricted in the same manner
as is the confidential information of other litigating parties; (e) in
confidence to its legal counsel, accountants, banks and financing sources and
their advisors solely in connection with complying with financial obligations
hereunder; (f) subject to obligations of confidentiality and/or privilege at
least as stringent as those contained herein, to a counterparty engaged in due
diligence in connection with a proposed merger, acquisition, reorganization, or
financing of all or substantially of a Party’s assets or equity or in connection
with a proposed sale or exclusive license of the Assigned Patent Rights, as
applicable;  (g) by Purchaser, in order to perfect Purchaser’s interest in the
Assigned Patent Rights with any governmental patent office (including, without
limitation, recording the Executed Assignment in any governmental patent
office); (h) to enforce Purchaser’s right, title and interest in and to the
Assigned Patent Rights; or (i) for the purposes of disclosure in connection with
the Securities and Exchange Act of 1934, as amended, the Securities Act of 1933,
as amended, and any other reports filed with the Securities and Exchange
Commission, or any other filings, reports or disclosures that may be required
under applicable laws or regulations provided that, in (b) and (d) above,
(1) the disclosing party will use all legitimate and legal means available to
minimize the disclosure to third parties, including, without limitation, seeking
a confidential treatment request or protective order whenever appropriate or
available; and (2) the disclosing party will provide the other party with at
least ten (10) days’ prior written notice of such disclosure.

 
10.6  
Governing Law.  This Agreement, and all claims or causes of action ‎‎(whether in
contract, tort or otherwise) that may be based upon, arise out of or relate to
this Agreement or the ‎negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, ‎arising out of or related
to any representation or warranty made in or in connection with this Agreement
or as an ‎inducement to enter into this Agreement), shall be governed by and
construed in accordance with the internal ‎laws of the State of Delaware,
without giving effect to any choice or conflict of law provision or rule.

 
10.7  
Dispute Resolution.  Except for the right of either party to apply to a court of
competent jurisdiction for a temporary restraining order, a preliminary
injunction, or other equitable relief to preserve the status quo or prevent
irreparable harm, any and all claims, disputes or controversies arising under,
out of, or in connection with the Agreement which the parties will be unable to
resolve within sixty (60) days will be mediated in good faith. The party raising
such dispute will promptly advise the other party of such claim, dispute or
controversy in a writing which describes in reasonable detail the nature of such
dispute. By not later than five (5) business days after the recipient has
received such notice of dispute, each party will have selected for itself a
representative who will have the authority to bind such party, and will
additionally have advised the other party in writing of the name and title of
such representative. By not later than ten (10) business days after the date of
such notice of dispute, the party against whom the dispute will be raised will
select a qualified mediation firm in the State of Michigan and such
representatives will schedule a date with such firm for a mediation hearing. The
parties will enter into good faith mediation and will share the costs equally.
If the representatives of the parties have not been able to resolve the dispute
within thirty (30) days after such mediation hearing, the parties will have the
right to pursue any other remedies legally available to resolve such dispute in
the Courts of the State of Michigan to whose jurisdiction for such purposes
Seller and Purchaser each hereby irrevocably consents and submits.
Notwithstanding the foregoing, nothing in this Article will be construed to
waive any rights or timely performance of any obligations existing under this
Agreement.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-9-

--------------------------------------------------------------------------------

 

10.8  
Notices.  All notices given hereunder will be given in writing, will refer to
this Agreement and will be: (i) personally delivered, (ii) delivered prepaid by
an internationally recognized express courier service, or (iii) sent postage
prepaid registered or certified U.S. mail (return receipt requested) to the
address set forth below:

 
If to Seller
If to Purchaser
Delphi Technologies, Inc.
M/C 483-400-404
5725 Delphi Drive
Troy, MI 48098-2815 USA
Tel: 248 813 1200
Fax:  248 813 1211
Attn: Vice President, Intellectual Property
Loopback Technologies, Inc.
2331 Mill Road Suite 100
Alexandria, VA 22314
Tel: 703 232 1701
Fax: 703 997 7320
Attn: Doug Croxall, CEO

 
Notices are deemed given on (a) the date of receipt if delivered personally or
by express courier (or if delivery refused, the date of refusal), or (b) the
fifth (5th) calendar day after the date of posting if sent by US mail. Notice
given in any other manner will be deemed to have been given only if and when
received at the address of the Person to be notified.  Either party may from
time to time change its address for notices under this Agreement by giving the
other party written notice of such change in accordance with this Section.
 
10.9  
Relationship of Parties. The parties are independent contractors and not
partners, joint ventures, or agents of the other. Neither party assumes any
liability of or has any authority to bind, or control the activities of, the
other.

 
10.10  
Severability.  If any provision of this Agreement is found to be invalid or
unenforceable, then the remainder of this Agreement will have full force and
effect, and the invalid provision will be modified, or partially enforced, to
the maximum extent permitted to effectuate its original objective.

 
10.11  
Waiver.  Failure by either party to enforce any term of this Agreement will not
be deemed a waiver of future enforcement of that or any other term in this
Agreement or any other agreement that may be in place between the parties.

 
10.12  
Miscellaneous.  Except for the Common Interest Agreement entered into by the
Parties effective October 12, 2013, this Agreement, including its exhibits,
constitutes the entire agreement between the parties with respect to the subject
matter hereof, and merges and supersedes all prior and contemporaneous
agreements, understandings, negotiations and discussions.  Neither of the
parties will be bound by any conditions, definitions, warranties,
understandings, or representations with respect to the subject matter hereof
other than as expressly provided herein. The section headings contained in this
Agreement are for reference purposes only and will not affect in any way the
meaning or interpretation of this Agreement. No oral explanation or oral
information by either party hereto will alter the meaning or interpretation of
this Agreement.  No amendments or modifications will be effective (except for
the updating of Exhibit A-1 by Purchaser as contemplated in Section 3 hereof)
unless in writing and signed by authorized representatives of both parties.  The
following exhibits are attached hereto and incorporated herein: Exhibit A-1
(entitled “Acquisition Patents”); Exhibit A-2 (“Available Patents”); Exhibit B
(entitled “Patent Assignment Agreement”, Seller to Purchaser); Exhibit C
(entitled “Document Request Form”); Exhibit E (entitled “Inventor Agreement”);
Exhibit F (entitled “Inventor Oath and Declaration”); Exhibit G (entitled
“Preexisting Licenses).  In the event of any inconsistencies between the terms
of this Patent Purchase Agreement and any of the Exhibits, the terms of this
Patent Purchase Agreement shall prevail.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-10-

--------------------------------------------------------------------------------

 

10.13  
Counterparts; Electronic Signature.  This Agreement may be executed in
counterparts, each of which will be deemed an original, and all of which
together constitute one and the same instrument. Each party will execute and
deliver to the other parties a copy of this Agreement bearing its original
signature. Prior to such execution and delivery, in order to expedite the
process of entering into this Agreement, the parties acknowledge that
Transmitted Copies of this Agreement will be deemed original
documents.  “Transmitted Copies” means copies that are reproduced or transmitted
via email of a .pdf file, photocopy, facsimile or other process of complete and
accurate reproduction and transmission.

 
THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-11-

--------------------------------------------------------------------------------

 



In witness whereof, the parties have caused this Patent Purchase Agreement to be
executed as of the Effective Date by their respective duly authorized
representatives.
 
DELPHI TECHNOLOGIES, INC.
 
LOOPBACK TECHNOLOGIES INC.
 
By: /s/ John Carney
By: /s/ Doug Croxall
   
Name: John Carney
Name: Doug Croxall
   
Title: Vice President
Title: CEO




* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-12-

--------------------------------------------------------------------------------

 

Exhibit A-1


ACQUISITION PATENTS


Docket No.
Appln. No.
Patent No.
Patent Title
DP-308892
10/340,053
6745582
HVAC control method for a remote start motor vehicle
DP-309659
10/700,208
7280662
Time-shifting data in digital radio system
G-11317
08/185,342
5394326
Air bag deployment control system and method
G-11571
08/157,512
5430649
SIR deployment method based on occupant displacement and crash severity
G-11647
08/133,351
5408448
Device and method for CD shuffle play
H-174316
08/205,468
5461567
Supplemental inflatable restraint system having a rear impact algorithm for seat
belt pretensioner
H-184878
08/441,107
5712625
Vehicle operator verification system that prevents vehicle adapting systems from
adapting
H-190375
08/558,124
5670962
Transmit power control for automotive radar system
H-195076
08/762,090
5714927
Method of improving zone of coverage response of automotive radar
H-195425
08/610,021
6175299
Analog signal processing system for determining airbag deployment
H-195546
08/566,029
5732375
Method of inhibiting or allowing airbag deployment
H-196686
08/695,814
5999871
Control method for variable level airbag inflation
H-198088
08/868,338
6012007
Occupant detection method and apparatus for air bag system
H-199337
08/927,588
5801619
Analog signal processing system and decision logic for controlling airbag
deployment
H-203655
09/192,523
6219606
Restraint deployment control method having a delayed adaptable deployment
threshold
H-204666
09/309,848
6151540
Dynamic occupant position detection system and method for a motor vehicle






* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-13-

--------------------------------------------------------------------------------

 

Exhibit A-2


*

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-14-

--------------------------------------------------------------------------------

 

Exhibit B
ASSIGNMENT AGREEMENT
 
This Assignment Agreement (the “Agreement”) is made and entered into this ___
day of ________, 2013 (the “Effective Date”), by Delphi Technologies, Inc., a
Delaware corporation, having an address at 5725 Delphi Drive, Troy, MI
48098-2815 (“Assignor”) and Loopback Technologies, Inc., a Delaware corporation
having and address at  2331 Mill Road Suite 100 Alexandria, VA 22314
(“Assignee”).
 
RECITALS
 
A.              Assignor is the owner of (select as appropriate):
 
o
the United States Patents set forth on Exhibit A hereto (the “U.S. Patents”);

 
o
the non-United States patents set forth on Exhibit B hereto (the “Foreign
Patents”);

 
o
the United States patent applications set forth on Exhibit C hereto (the “U.S.
Patent Applications”);

 
o
the United States provisional patent applications set forth on Exhibit D hereto
(the “U.S. Provisional Patent Applications”); and/or

 
o
the foreign patent applications set forth on Exhibit E hereto (the “Foreign
Patent Applications”);

 
which collectively shall be referred to herein as the “Patents”.
 
B.              Assignor and Assignee have agreed by way of a purchase agreement
(the “Purchase Agreement”) dated _____, 2013, by and between Assignor and
Assignee, the terms of which are incorporated herein by reference, that Assignor
shall sell, transfer, and assign and set over unto Assignee and Assignee shall
accept, all rights, title and interest in and to the Patents as specified in
this Agreement.  In the event of any conflict between the terms of this Patent
Assignment Agreement and the referenced Purchase Agreement, the terms of the
Purchase Agreement shall prevail,
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing premises, and the covenants
and agreements in this Assignment, Assignor and Assignee agree as follows:
 
1.               Assignor does hereby sell, transfer, convey, assign and deliver
to Assignee all of Assignor's right, privilege, title and interest in, to and
under the Patents and in the case of patent applications in and to any patents
that may issue therefrom, including, in all instances, any counterparts of any
of the foregoing applications in any jurisdiction throughout the world, and any
and all divisions, continuations, reissues or reexaminations of any of the
foregoing, and, further, all applications for industrial property protection,
including without limitation, all applications for patents, utility models,
copyright, and designs which may hereafter be filed for any inventions described
in said Patents in any country or countries, together with the right to file
such applications and the right to claim for the same the priority rights
derived from the inventions and the Patents under the laws of the United States,
the International Convention for the Protection of Industrial Property, or any
other international agreement or the domestic laws of the country in which any
such application is filed, as may be applicable, in each instance the same to be
held by Assignee for Assignee's own use and enjoyment, and for the use and
enjoyment of Assignee's successors, assigns and other legal representatives, as
fully and entirely as the same would have been held and enjoyed by Assignor if
this Assignment and sale had not been made; together with all claims for
damages, royalties, income or other remuneration (hereinafter “Damages”) by
reason of past, present and future infringements of the Patents or other rights
being assigned hereunder, along with the right to sue for and collect such
Damages for the use and benefit of Assignee and its successors, assigns and
other legal representatives.

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-15-

--------------------------------------------------------------------------------

 

 
2.               Insofar as this assignment concerns European patents and patent
applications, Assignor does hereby declare that it is the owner of said Patents
and that Assignor has assigned same, along with all rights and duties
appurtenant thereto, to Assignee and agree that the assignment will be recorded
in the register with the European Patent Office; and Assignee hereby declares
that Assignee has agreed to the assignment of the aforementioned Patents to it
and that Assignee will simultaneously apply for recording of the assignment in
the register with the European Patent Office.


3.               Assignor hereby authorizes and requests the Commissioner for
Patents of the United States, and any officer of any country or countries
foreign to the United States, whose duty it is to issue patents or other
evidence or forms of intellectual property protection or applications as
aforesaid, to issue the same to Assignee and its successors, assigns and other
legal representatives in accordance with the terms of this instrument.


4. Assignor agrees that, whenever reasonably requested by Assignee, Assignor
will execute all papers, take all rightful oaths, and do all acts which may be
reasonably necessary for securing and maintaining the Patents in any country and
for vesting title thereto in Assignee, its successors, assigns and legal
representatives or nominees.


5. Assignor authorizes and empowers Assignee, its successors, assigns and legal
representatives or nominees, to invoke and claim for any application for patent
or other form of protection for the inventions, the benefit of the right of
priority provided by the International Convention for the Protection of
Industrial Property, as amended, or by any convention which may henceforth be
substituted for it, or any other international agreement or the domestic laws of
the country in which any such application is filed, as may be applicable, and to
invoke and claim such right of priority without further written or oral
authorization from Assignor.
 
6. Assignor hereby acknowledges and agrees that all of the rights, title and
interest in and to the Patents sold, transferred, assigned and set over to
Assignee hereunder include all income, royalties, damages and payments now or
hereafter due or payable with respect thereto, and all causes of action (whether
in law or equity) and the right to sue, counterclaim, and recover for the past,
present and future infringement of the rights assigned or to be assigned
hereunder. 
 
7. Assignor hereby consents that a copy of this Agreement shall be deemed a full
legal and formal equivalent of any assignment, consent to file or like document
that may be required in any country for any purpose and more particularly in
proof of the right of Assignee or nominee to claim the aforesaid benefit of the
right of priority provided by the International Convention for the Protection of
Industrial Property, as amended, or by any convention which may henceforth be
substituted for it.


[Signature Page Follows]

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-16-

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the Parties have executed this Assignment on the Effective
Date written at _________________________________.
 
Assignor: ________________________
 
By:                                                                          
 
Name:                                                                          
 
Title:                                                                          
 
Assignee:
 
By:                                                                          
 
Name:                                                                          
 
Title:                                                                          

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-17-

--------------------------------------------------------------------------------

 

 


 
EXHIBIT A
 


 
TO ASSIGNMENT AGREEMENT
 
U.S. PATENTS
 
Title
 
Patent Number
 
Issue Date
                       


* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-18-

--------------------------------------------------------------------------------

 



 
EXHIBIT B
 


 
TO ASSIGNMENT AGREEMENT
 
NON-US PATENTS
 
Title
 
Patent Number
 
Issue Date
     










* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-19-

--------------------------------------------------------------------------------

 



 
EXHIBIT C
 


 
TO ASSIGNMENT AGREEMENT
 
U.S. PATENT APPLICATIONS
 
Title
 
Application Number
 
Filing Date
     












* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-20-

--------------------------------------------------------------------------------

 



 
EXHIBIT D
 


 
TO ASSIGNMENT AGREEMENT
 
U.S. PROVISIONAL PATENT APPLICATIONS
 


 
Title
 
Application Number
 
Filing Date
 
Inventor(s)
       










* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-21-

--------------------------------------------------------------------------------

 



 
EXHIBIT E
 


 
TO ASSIGNMENT AGREEMENT
 
NON-U.S. PATENT APPLICATIONS
 


 
Title
 
Application Number
 
Filing Date
     




* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-22-

--------------------------------------------------------------------------------

 
 


Exhibit C


DOCUMENT REQUEST FORM
___________, 2013


Delphi Technologies, Inc.
5725 Delphi Drive, Troy
MI 48098-2815 USA


Attn: John Carney


Re: Documents related to the Patent Families as Listed on Exhibit A-1 to the
Proposed Purchase Agreement between Loopback Technologies, Inc.and Delphi
Technologies, Inc.


Dear Mr. Carney:


Reference is made to the proposed purchase agreement (“Agreement”) between
Loopback Technologies, Inc. (“Buyer”) and Delphi Technologies, Inc. (“Seller”).
Defined terms used in this letter are as defined in the Agreement. Buyer has
requested, pursuant the Agreement that Seller deliver originals of the Documents
(or to the extent such originals cannot be provided, true copies thereof) and/or
confirm to Buyer that there are no other Documents in the custody or control of
Seller, its agents, counsel or related parties.


“Documents” is defined in the Agreement as “all patent prosecution files and all
other documents, communications and files (electronic or otherwise) regarding
the  ownership, prosecution, maintenance and enforcement of the fifteen (15)
Patent Families identified in Exhibit A-1 on the Effective Date to the extent
the same are in the possession or control of the patent department of Seller,
any affiliate of Seller or their respective counsel, agents or related parties,
including, but not limited to those documents listed on the Document Request
Form attached hereto as Exhibit C.”  For purposes of clarification only, and
without derogating from the definition set forth in the Agreement, below is a
non-exclusive list of documents that fall within this description.  Pursuant the
Agreement , Buyer requests that Seller conduct a thorough and diligent search
for all Documents in its custody or control, and that of its agents, counsel or
related parties, including, but not limited to, such Documents which are listed
below.


1.  
File histories including

a.  
Prosecution file history for the Patent Families listed in Exhibit A-1 of the
Agreement (“Patents”), including:

i.  
File histories of any Patent

ii.  
File histories of any parent, child or other related patents/applications (i.e.
those that claim priority to any  Patent or that any  Patent either claims
priority to and/or incorporates by reference) – regardless of whether they are
listed in  the Exhibits to the Agreement and regardless of whether the related
patents are abandoned or alive

iii.  
 All communications retained in the files with, by and to prosecution counsel or
agent with respect to the Patents

iv.  
File-stamped copies of all assignment records for all Patents (including copies
of all supporting documentation) to the extent retained in the files

b.  
Any prior art references that have been retained in the files

c.  
Pre-filing documents retained in the files such as:

i.  
Invention disclosure records

ii.  
Inventor notebooks

iii.  
Memos, notes, letters, emails etc. requesting that a patent application be
prepared

iv.  
Memos, notes, letters, emails etc. discussing the decision of whether to file a
patent application


* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-23-

--------------------------------------------------------------------------------

 

v.  
Memos, notes, letters, emails etc. discussing or describing any products that
the proposed invention relates to

vi.  
Documents, including without limitation any memos, notes, letters, emails,
presentations, etc. related to or arising from any efforts to create products
based on the proposed inventions, relating to the design, development,
marketing, sale, offers for sale, public disclosure, or ownership of the
products, the proposed inventions and/or patents, including any agreements with
third parties (e.g. joint development (or similar) agreements or non-disclosure
agreements).

vii.  
All documents related to the conception, reduction to practice, or development
of the invention.

d.  
Post-issuance documents such as:

i.  
Ribbon copies of the Patents

ii.  
Certificates of correction and related documents (notes, memos etc related to
requests for correction)

iii.  
Re-examinations; reissues; post grant review/challenges

iv.  
Memos regarding payment of maintenance fees and/or annuities (including
recommendations of whether or not to pay maintenance fees)

2.  
Any agreements granting any rights under the Patents (including without
limitation any licenses, releases, covenants not to sue or any other grant or
right) related to or arising from the Patents and applications (including the
related patents and applications described in 1.a.i.).  Without limiting the
foregoing, Seller is requested to provide an example, sample or representative
agreement reflecting the terms and conditions contained in the  “Pre-existing
Licenses” including but not limited to those Pre-existing Licenses identified on
Exhibit G of the Agreement.

3.  
Any documents discussing enforcement, threatened enforcement, investigation of
infringement, licensing (including all offers to license), liens or charges,
valuation, granting any rights under any of the claims of the acquired patents
(including releases, covenants not to sue or any other grant or right) or other
monetization related to or arising from the Patents (regardless of whether they
are listed in Exhibit I as described in 1.a.ii. above) including:

a.  
Documents that relate in any way to an evaluation of the Patents including
without limitation documents that relate to strengths, weaknesses etc of the
enforceability and/or validity of the patents, infringement and/or
non-infringement of any specific entity or by industries in general

b.  
Documents that relate to the enforceability of the Patents

c.  
Documents that relate to the validity of the Patents

d.  
Documents that either are, or discuss a damages analysis regarding any of the
Patents

4.  
Any documents related to marking of patented articles including articles made by
Seller that were or should have been marked, and marking requirements (including
steps taken to enforce marking requirements) in any agreements identified
pursuant to request 2 above  

5.  
Assignments of the Patents (regardless of whether they are listed in Exhibit I
as described in 1.a.ii. above)

6.  
Any documents relating to governmental incentives or other programs relating to
the technology underlying the Patents.

7.  
Names of law firms and/or individual lawyers involved in any of the Patents so
that the privileged nature of any produced documents can be determined

8.  
Documents related to each named inventor of the Patents (redacted as necessary
to preserve information of a personal nature not essential to the evaluation of
the Patents) including:

a.  
Employment agreements with each inventor

b.  
Patent Assignments signed by each inventor

c.  
Invention Assignments signed by each inventor

d.  
Employment/HR records of each inventor –

e.  
Separation agreements signed by any inventor

9.  
A list of any proceedings or actions before any governmental entity (including
the United States Patent and Trademark Office or equivalent authority anywhere
in the world) in which claims are being or were raised relating to the validity,
enforceability, scope, ownership or infringement of any of the Patents


* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-24-

--------------------------------------------------------------------------------

 

10.  
Confirmation in writing that with respect to each Patent, it is currently in
compliance with the legal requirements (including payment of filing, examination
and maintenance fees and filing of any necessary oaths, proofs of use or other
documents) for maintaining, registering, filing, certifying or otherwise
perfecting or recording the same with or by such governmental entity, and, if
not, the steps required to bring such item into compliance with same.



Seller is further requested to execute the applicable affidavit (either
Attachment 1 or 2 hereto) and return the executed copy to Buyer.
Regards,


* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-25-

--------------------------------------------------------------------------------

 

Attachment 1


AFFIDAVIT


Delphi Technologies, Inc.  has conducted a thorough and diligent search for all
Documents in its custody or control and the custody and control of its agents,
counsel and related parties, and hereby delivers those Documents to Buyer.
Delphi Technologies, Inc. asserts that to its knowledge, there are no Documents
that remain in its custody or control, or in the custody or control of its
agents, counsel and/or related parties.





 
Delphi Technologies, Inc.
A Delaware company
By:  _____________________
Name: John Carney
Title: Vice President
Date:  ___________________
Address:
Delphi Technologies, Inc.
5725 Delphi Drive, Troy
MI 48098-2815 USA


* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-26-

--------------------------------------------------------------------------------

 



AFFIDAVIT


Delphi Technologies, Inc. has conducted a thorough and diligent search for all
Documents in its custody or control as well as the custody or control of its
agents, counsel or related parties, and to its knowledge, confirms no such
Documents exist.



 
Delphi Technologies, Inc.
A Delaware company
By:  _____________________
Name: John Carney
Title: Vice President
Date:  ___________________
Address:
Delphi Technologies, Inc.
5725 Delphi Drive, Troy
MI 48098-2815 USA







* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-27-

--------------------------------------------------------------------------------

 


 Exhibit E


INVENTOR AGREEMENT


 Name: ___________
Address: _____________

________________, 2013


Lillian Safran Shaked, Adv.
Shaked & Co. Law Offices
Electra Building
98 Yigal Alon St., 15th Fl.
Tel Aviv 67891, Israel
Tel: +972-3-372-1114
Fax: +972-3-372-1115
Email: lillian@shaked-law.com


Re:  Consulting Services for Patents


Dear Sir/Madam:


I am pleased to confirm my engagement by Shaked & Co. Law Offices (the “Firm”)
in its capacity for one or more of its clients (the “Company”) to provide
certain consulting services (“the Matter”) related to the patents listed on
Exhibit A attached hereto (“the Patent(s)”). I understand the identity of the
Company, and its interest in the Patent(s), are both highly confidential.


My  Services


I understand that you may intend my work, opinions, conclusions and
communications to be covered by the attorney-client and work product privileges
to the extent provided by law, and I will comply with any requests you make of
me that are designed to preserve these privileges.  Even in the absence of a
specific request, I will take reasonable measures to maintain information
relating to the Matter (including this letter) in confidence.  Further, if I am
contacted by anyone other than the Firm seeking release of such information, I
will immediately notify you and cooperate with your instructions.  In addition,
I understand that you will provide me with instructions regarding any document
retention or document production procedures you expect me to follow.  I also
understand that this agreement will transfer to subsequent counsel in the event
that the Firm’s relationship with the Company terminates. I will execute any
necessary agreement required to affect such transfer.
 
I will perform those services or tasks you request which are within my scope or
practice relating to the Patent(s), in accordance with this letter agreement.


Fees and Expenses


My billing rate is $100.00 per hour. Prior to commencing any work hereunder, I
will prepare a budget for such work, which will be subject to your prior
approval. Subject to our agreement on the budget, I will bill on an hourly basis
based on the actual hours worked.  I will bill you on a monthly basis.  My
invoices will contain detailed descriptions of the work completed. In addition
and subject to your prior approval, out of pocket expenses (including
transportation, lodging, meals, communications, supplies, copying, etc.) will be
billed at the actual amounts incurred by me and as against presentation of valid
receipts therefor.

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-28-

--------------------------------------------------------------------------------

 

General Business Terms


All right, title and interest in any work papers, reports or other documents I
prepared in the course of this engagement, will become your sole and exclusive
property.  I will retain sole and exclusive ownership of all right, title and
interest in my work papers, proprietary information, processes, methodologies,
know-how and software, provided the same existed prior to the commencement of my
engagement hereunder and to anything which I may discover, create or develop
during my provision of services that is unrelated to this engagement. To the
extent my reports or other documents delivered to you contain my property, I
grant you a non-exclusive, royalty-free license to use it in connection with the
subject of the engagement. I will fully cooperate with you in order to sign,
execute, make and do all such deeds, documents, acts and things as may be
required to vest any such ownership rights in your name.


With respect to any information supplied in connection with this engagement and
designated by either of us as confidential, or which the other should reasonably
believe is confidential based on the subject matter or the circumstances of its
disclosure, the other party agrees to protect the confidential information in a
reasonable and appropriate manner, and use confidential information only to
perform its obligations under this engagement and for no other purpose.


Within 30 days after the conclusion of this engagement, you may request that I
(a) return to you all documents or copies of documents that you provided to me
as well as work papers, reports or other documents I prepared in the course of
this engagement or (b) destroy such materials, as certified to you.  If you do
not timely request one of these options for disposition of materials, I may
elect either option.  I will have the right to retain a copy of my reports or
work papers for internal use, subject to the confidentiality and non-use
provisions set forth above.


This engagement letter constitutes the entire understanding and agreement
between us with respect to the services described above, supersedes all prior
oral and written communications between us, and may be amended, modified or
changed only in writing when signed by both parties.





* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-29-

--------------------------------------------------------------------------------

 

*    *    *    *    *    *








Please indicate your agreement to these terms by signing and returning to me the
enclosed copy of this letter.  I appreciate the opportunity to be of service to
you and look forward to working with you on this project.


Sincerely,




_________________________
[Name]
[Address]




Acknowledged & Accepted:






_________________________


By:           Lillian Safran Shaked, Adv. for Shaked & Co. Law Offices






Date:           ____________________________________

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-30-

--------------------------------------------------------------------------------

 

EXHIBIT A
THE PATENT(S)



 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-31-

--------------------------------------------------------------------------------

 

Exhibit F


INVENTOR OATH AND DECLARATION


  Declaration for Utility and Design Patent Applications
 


As a below named inventor, I hereby declare that:


Each inventor’s residence, mailing address, and citizenship are as stated below
next to his or her name.


I believe the inventors named below to be the original and first inventor(s) or
original, first, and joint inventor(s) of the subject matter which is claimed
and for which a patent is sought on the invention entitled


Insert Title: ___________________________________________________________


the application of which is attached hereto unless the following is checked




 was filed on  　　　     as United States Application Number  　　　     and was
filed on  　　　     as PCT International Application Number  　　　     and was
amended on  　　　     (if applicable).




The above-identified application was made or authorized to be made by me.


I hereby state that I have reviewed and understand the contents of the
above-identified application, including the claim(s), as amended by any
amendment specifically referred to above.


I acknowledge the duty to disclose information which is material to
patentability as defined in 37 CFR 1.56, including for continuation-in-part
applications, material information which became available between the filing
date of the prior application and the national or PCT international filing date
of the continuation-in-part application.


I hereby acknowledge that any willful false statement made in this declaration
is punishable under section 1001 of title 18 by fine or imprisonment of not more
than 5 years, or both.




Hereby executed by the undersigned on the date opposite the undersigned name:


Full Name of Sole/First Inventor


Inventor's
Signature                                                                                     Date


Residence                                                                           
Citizenship
(City, State,
Country)                                                                             (Country)


Mailing Address




Full Name of Second/Joint Inventor


Inventor's
Signature                                                                                     Date


Residence                                                                           
Citizenship
(City, State,
Country)                                                                             (Country)



* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-32-

--------------------------------------------------------------------------------

 

Mailing Address

Full Name of Third/Joint Inventor


Inventor's
Signature                                                                                     Date


Residence                                                                           
Citizenship
(City, State,
Country)                                                                             (Country)


Mailing Address

 
Full Name of Fourth/Joint Inventor


Inventor's
Signature                                                                                     Date


Residence                                                                           
Citizenship
(City, State,
Country)                                                                             (Country)


Mailing Address
 


Full Name of Fifth/Joint Inventor


Inventor's
Signature                                                                                     Date


Residence                                                                           
Citizenship
(City, State,
Country)                                                                             (Country)


Mailing Address


 



* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
-33-

--------------------------------------------------------------------------------

 

Exhibit G


PREEXISTING LICENSES


*

 
* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
 
 

--------------------------------------------------------------------------------

 
 
 